CALOGERO and LEMMON, JJ.,
concur in the denial for the following reasons.
Contrary to the Court of Appeal’s position, supervisory writs are appropriate to seek immediate review of the trial court’s denial of a preliminary injunction which seeks to enjoin a judicial sale in an executo-ry proceeding, when the party seeking the injunction could not furnish security for a suspensive appeal from'the order of seizure and sale and involuntarily chooses to seek injunctive relief as the only other alternative.
The purpose of the requested preliminary injunction was to preserve the status quo, and meaningful review of the trial court’s denial must come now or never. The Court of Appeal erred in relegating relators to a meaningless remedy by appeal, since the judicial sale will render moot the question of maintaining the status quo.
While in a different situation we might be inclined to remand the case to the Court of Appeal to review the application on its merits, we think it more in the interest of orderly proceedings and in keeping with this Court’s supervisory jurisdiction to review relator’s assignments of error relative to his eleven points of law.
We have done so and find that there is no merit.in any of the arguments which the relator urges in support of his contentions that the trial judge erred when he refused to grant a preliminary injunction to enjoin the sheriff’s sale. Consequently we concur in denial of this writ application.